Case 3:16-cv-02779-JLS-BGS Document 120 Filed 01/04/19 PageID.6390 Page 1 of 26



   1    Dan Booth (MA Bar No. 672090)
   2
        BOOTH SWEET LLP
        32R Essex Street
   3    Cambridge, MA 02139
   4
        dbooth@boothsweet.com
        (617) 250-8602
   5    Admitted Pro Hac Vice
   6
        Michael Licari (SBN 265241)
   7    SPRINKLE LLOYD & LICARI LLP
   8    2801 B Street, Unit 556
        San Diego, CA 92102
   9    mike@SL2Law.com
  10    (858) 717-0013
        Local Counsel
  11
        Attorneys for Defendants
  12
                            UNITED STATES DISTRICT COURT
  13
                         SOUTHERN DISTRICT OF CALIFORNIA
  14
  15
        DR. SEUSS ENTERPRISES, L.P.,             Case No.: 3:16-cv-02779-JLS-BGS
  16
                                                 DEFENDANTS’ OPPOSITION TO
  17                Plaintiff,                   PLAINTIFF’S MOTION FOR
        v.                                       SUMMARY JUDGMENT; REQUEST
  18                                             FOR RELIEF PURSUANT TO FED.
        COMICMIX LLC; GLENN                      R. CIV. P. 56(f)(1)
  19    HAUMAN; DAVID JERROLD
        FRIEDMAN a/k/a DAVID                     Assigned to Hon. Janis L. Sammartino
  20                                             United States District Judge
        GERROLD; and TY
  21    TEMPLETON,                               Hearing Date: January 31, 2019
                                                 Hearing Time: 1:30 p.m.
  22                Defendants.                  Hearing Place: Schwartz Courthouse,
                                                                Courtroom 4A
  23
  24         Pursuant to Fed. R. Civ. P. 56 and CivLR 7.1(f), defendants ComicMix LLC
  25   (“ComicMix”), Glenn Hauman (“Hauman”), David Gerrold (“Gerrold”), and Ty
  26   Templeton (“Templeton”) hereby oppose Plaintiff Dr. Seuss Enterprises, L.P.’s
  27   (“DSE”) motion for summary judgment (ECF No. 107; the “Motion”). In
  28
                                                 1
        DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT;
        REQUEST FOR RELIEF PURSUANT TO FED. R. CIV. P. 56(f)(1)  Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 120 Filed 01/04/19 PageID.6391 Page 2 of 26



   1   opposition thereto; in support of Defendants’ request for summary judgment
   2   pursuant to Fed. R. Civ. P. 56(f)(1) herein; and in further support of Defendants’
   3   motion for summary judgment (ECF No. 108), ComicMix states as follows.
   4   I.       Introduction
   5            In 2016, Defendants prepared for publication a transformative mash-up book
   6   to be called Oh, the Places You’ll Boldly Go! (“Boldly”), which combined elements
   7   of certain books by Dr. Seuss with elements of the original Star Trek series. But
   8   Boldly remains unpublished. Defendants were stymied by DSE’s demands that they
   9   cease any steps toward publication. In short order, DSE sent Kickstarter a takedown
  10   notice for the campaign for Boldly’s printing and distribution costs; scared off
  11   Andrews McMeel Publishing (“AMP”), which had agreed to publish Boldly by
  12   December 2016; and scared off ThinkGeek, which cancelled the only order
  13   ComicMix had received for the book. DSE acted sight unseen, somehow deciding
  14   long before Boldly was completed that it would not be a fair use of DSE’s works.
  15            DSE moves for summary judgment on its claims that Defendants infringed
  16   its copyrights, willfully, and that fair use does not apply, continuing to misjudge
  17   both Boldly and Defendants. See ECF No. 107-1, Memorandum of Points and
  18   Authorities (“Mem.”) in support of the Motion. It jumps to conclude that unlicensed
  19   third-party uses of its copyrighted works must be infringing, misreading the right of
  20   fair use. It confuses transformative works like Boldly with licensed derivative
  21   works based on DSE products, and confuses mash-ups with licensed collaborations,
  22   without showing that any relevant licensed works share a market with Boldly. And
  23   it mistakes Defendants’ intentional use of DSE works with willful infringement,
  24   though Defendants acted on a well-founded, good-faith belief that Boldly is fair use.
  25            Those fatal analytical mistakes, and failure to support the Motion with proper
  26   evidence, doom the Motion. DSE does not show that no material fact is in genuine
  27   dispute or that it is entitled to judgment as a matter of law. Instead, by failing to
  28   properly support its Motion, DSE shows that Defendants are entitled to judgment
                                                     2
            DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT;
            REQUEST FOR RELIEF PURSUANT TO FED. R. CIV. P. 56(f)(1)  Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 120 Filed 01/04/19 PageID.6392 Page 3 of 26



   1   on all copyright claims, and on the affirmative defenses of No Willful Infringement,
   2   No Character Infringement, and Fair Use. See Answer (ECF No. 53), Affirmative
   3   Defenses No. 10, 12, & 13.
   4   II.   Statement of Additional Facts Not in Dispute
   5         In addition to the largely undisputed, material facts that DSE identified in
   6   support of the Motion, the following material facts are also not in dispute.
   7         DSE alleges that it owns the copyrights in books written and illustrated by
   8   Theodor S. Geisel, better known by the pseudonym Dr. Seuss. ECF No. 39 (“First
   9   Amended Complaint” or “FAC”) ¶¶ 1, 3, 17. It alleges that Defendants infringed
  10   the copyrights in five Dr. Seuss books: How the Grinch Stole Christmas
  11   (“Grinch”), The Sneetches and Other Stories (“Sneetches”), Oh, the Places You’ll
  12   Boldly Go! (“Go!”), The Lorax and Horton Hears a Who!. Id. ¶ 35 & p. 31. DSE
  13   moves for summary judgment as to only the first three. Mem. ¶¶ 7-8.
  14         From the first emails germinating the idea of Boldly, Defendants
  15   contemplated making it a fair use work. The first communication leading to Boldly,
  16   Gerrold’s May 27, 2016 email, proposed a “Star Trek Primer” (effectively, a “Dick
  17   and Jane”/Star Trek mashup) and discussed either getting a license or “doing it as a
  18   parody.” ECF No. 107-31 (Tamar Duvdevani’s Declaration in Support of the
  19   Motion (“TD Decl.”) Ex. 13). Hauman responded the same day that “If we’re
  20   parodying two things … we’re on safer ground, I think.” Id. Later that day, Hauman
  21   first proposed a work entitled “Oh, the Places You’ll Boldly Go!” as a potential
  22   Star Trek/children’s book parody. Id. He sent Gerrold a sketch of a possible cover
  23   for Boldly on May 28, 2016. Id. Gerrold agreed to work on Boldly the same day.
  24   ECF No. 107-2, DSE’s Statement of Undisputed Material Facts (“SOF”) ¶ 22; see
  25   TD Decl. Ex. 18 (under seal). That evening, Hauman told Gerrold, “we’re pretty
  26   well protected by parody. (Of course, IANAL, but I feel pretty secure on the point.
  27   It helps that we’re using Trek to parody Seuss and Seuss to parody Trek.)” Id.
  28
                                                  3
         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT;
         REQUEST FOR RELIEF PURSUANT TO FED. R. CIV. P. 56(f)(1)  Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 120 Filed 01/04/19 PageID.6393 Page 4 of 26



   1         Templeton, Gerrold, and Hauman all testified that they consider Boldly a
   2   parody, a mash-up, and a transformative work. Templeton testified that he did not
   3   think it possible that anyone would think Boldly was an authorized work “because
   4   it’s so clearly parody … it’s got the Enterprise and Captain Kirk on it. Those are
   5   not things that show up in a Dr. Seuss book.” TD Decl. Ex. 1, ECF No. 107-23
   6   (“Templeton Transcript”) at 120:14-23. Gerrold testified that asking what makes
   7   Boldly a parody is like asking “what makes Gone with the Wind an epic.” TD Decl.
   8   Ex. 2, ECF No. 107-24 (“Gerrold Transcript”) at 77:19-78; see also id. at 68:7-8
   9   (“It is fairly obvious that [Boldly] is a parody of the Seuss style.”). Hauman
  10   testified, “We were specifically making fun of, and parodying, and transforming the
  11   work, Oh, the Places You’ll Go!. … We believe that since we were commenting
  12   directly on Oh, the Places You’ll Go!, that it was a fair use.” TD Decl. Ex. 3, ECF
  13   No. 107-25 (“Hauman Transcript”) at 75:23-76:11.
  14         Defendants have a professional understanding of, and experience with, fair
  15   use projects. Templeton draws parodies for Mad Magazine, among several other
  16   outlets, and testified that he is “familiar with parody culture” and “very familiar
  17   with this style of creating parody.” Templeton Transcript at 111:19-113:14, 121:16,
  18   182:2-23. Gerrold testified that he had written a mashup of Sherlock Holmes and
  19   Oscar Wilde, and then had worked on the script of “a Star Trek/Dr. Who comic
  20   book mashup,” whose publisher confirmed to Gerrold that “mashups are legal … It
  21   was explained to me that it was fair use to do parody in mashups.” Gerrold
  22   Transcript at 28:3-22; see also id. at 32:5-6 (“I’ve had some experience with doing
  23   parodies and mashups”); TD Decl. Ex. 18 (under seal) (“Steve Davidson and I did a
  24   Dr. Who / Star Trek mashup comic. Nobody came after us.”). Hauman testified that
  25   he has “35 years of publishing” experience and had “followed various fair use cases
  26   over the years,” including Dr. Seuss Enters., L.P. v. Penguin Books USA, Inc., 109
  27   F.3d 1394 (9th Cir. 1997) (“Seuss v. Penguin”), which he discussed at length.
  28   Hauman Transcript at 77:9-13, 74:18-75:15.
                                                  4
         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT;
         REQUEST FOR RELIEF PURSUANT TO FED. R. CIV. P. 56(f)(1)  Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 120 Filed 01/04/19 PageID.6394 Page 5 of 26



   1         ComicMix’s Kickstarter campaign for Boldly ran from August 31 to
   2   September 30, 2016. TD Decl. Ex. 40, ECF No. 107-50 p. 4 (“Funding period Aug
   3   31 2016 – Sep 30 2016”). The campaign page described Boldly as “a parody mash-
   4   up.” Id. p. 3. A disclaimer on the campaign page stated, under the heading “Risks
   5   and challenges”: “we firmly believe that our parody, created with love and
   6   affection, fully falls within the boundary of fair use,” while recognizing that some
   7   intellectual property rightsholders might disagree. Id. p. 6.
   8          Defendants also included two disclaimers on the copyright page of the
   9   unpublished, “completed” draft of Boldly sent to DSE’s counsel on October 28,
  10   2016. TD Decl. Ex. 31 p. 4 (under seal). The first read, “This is a work of fair use,
  11   and is not associated with or endorsed by CBS Studio or Dr. Seuss Enterprises,
  12   L.P.” Id. (The Court took judicial notice of a slightly different version of Boldly,
  13   which differs insofar as it used the word “parody” instead of “fair use” in the
  14   disclaimer. ECF No. 8-9 p. 4; TD Decl. Ex. 31 p. 4; see Dr. Seuss Enters., L.P. v.
  15   ComicMix LLC, 256 F. Supp. 3d 1099, 1102 & 1105 n.1 (S.D. Cal. 2017)
  16   (“ComicMix I”). The second disclaimer read, “Copyright Disclaimer under section
  17   107 of the Copyright Act 1976, allowance is made for ‘fair use’ for purposes such
  18   as criticism, comment, news reporting, teaching, scholarship, education, research,
  19   and parody.” Id. The copyright page further attributes the copyright and trademarks
  20   in Boldly to Gerrold and Templeton—not to DSE. Id. The copyright page is a
  21   typical place for a disclaimer; as Gerrold testified, “You always put a disclaimer at
  22   the beginning of the book.” Gerrold Transcript at 73:2-3.
  23         Boldly is, and has always been, unpublished. ECF No. 12 p. 4. Defendants
  24   ceased any publication efforts before this lawsuit was filed. Hauman Transcript at
  25   139:6-140:3; see also ECF No. 33-1 ¶ 21 (Hauman declaration; “ComicMix has not
  26   made any attempt to print, publish, market, sell, or otherwise distribute Boldly since
  27   October 7, 2016. ComicMix has no intent to attempt to print, publish, market, sell,
  28   or otherwise distribute Boldly pending the resolution of this action.”). “ThinkGeek
                                                  5
         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT;
         REQUEST FOR RELIEF PURSUANT TO FED. R. CIV. P. 56(f)(1)  Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 120 Filed 01/04/19 PageID.6395 Page 6 of 26



   1   ordered 5,000 copies of Boldly from AMP, if printed and delivered by November
   2   11, 2016, in time for Christmas sales. On September 23, 2016, AMP informed
   3   ComicMix that it would need delivery of completed files ready to print by the first
   4   week of October of 2016 to fulfill the ThinkGeek order, and that it planned a first
   5   printing that would cover both the ThinkGeek order and copies for Kickstarter
   6   funders.” TD Decl. Ex. 32, ECF No. 107-44 p. 9. On September 28, 2016,
   7   Defendants received DSE’s first cease-and-desist letter and forwarded it to AMP,
   8   which pulled out from the project the next day. Mem. p. 14.
   9         The Defendants testified that they did not anticipate any negative effect on
  10   the market for the DSE works used. Gerrold testified to his belief “that Dr. Seuss’
  11   demographic is everybody up to seven or eight years old,” and that “[w]e’re not
  12   competing with Dr. Seuss’ book [Go!], we’re doing this thing for adults who are
  13   familiar with all the episodes” of Star Trek. Gerrold Transcript at 43:3-45:1. Along
  14   those lines, Hauman testified that one of the parodic aspects of Boldly is that it
  15   points out, and pokes fun at “the incongruity of … trying to sell [Go!] to adults,”
  16   though Go! “is a kid’s book.” Hauman Transcript at 185:18-186:3; see also ECF
  17   No. 43 p. 25 (DSE argument that Go! is “an illustrated children’s book”). Hauman
  18   has also declared his belief that Boldly does not compete with or substitute for Go!:
  19      ComicMix and I, and the other Defendants, have never competed with DSE,
  20
          and have no intention of doing so in the future. Our unpublished book Oh,
          the Places You’ll Boldly Go!, suppressed by DSE as a result of this action, is
  21      not and would not be in competition with any DSE book, Dr. Seuss book, or
  22
          derivative work because among other grounds, upon information and belief,
          it is a work of fair use, and it is so highly transformative that it cannot serve
  23      as a substitute for any DSE book, Dr. Seuss book, or derivative work.
  24         ECF No. 93-14 ¶ 16.
  25         The Court first considered the fair use doctrine to Boldly in June 2017, after
  26   Defendants moved to dismiss, and applied the four statutory factors set out in 17
  27   U.S.C. § 107(1)-(4), weighing them “in light of the purposes of copyright.” Dr.
  28
                                                  6
         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT;
         REQUEST FOR RELIEF PURSUANT TO FED. R. CIV. P. 56(f)(1)  Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 120 Filed 01/04/19 PageID.6396 Page 7 of 26



   1   Seuss Enters., L.P. v. ComicMix LLC, 256 F. Supp. 3d 1099, 1104-09 (S.D. Cal.
   2   2017) (“ComicMix I”). The Court found a “near-perfect balancing of the factors,”
   3   and found that the first and fourth fair use factors (“the purpose and character of the
   4   use” and “the effect of the use upon the potential market for or value of the
   5   copyrighted work”) then stood “in equipoise.” Id. at 1109; 17 U.S.C. § 107(1), (4).
   6   The Court found that Boldly is “a highly transformative work that takes no more
   7   than necessary to accomplish its transformative purpose and will not impinge on the
   8   original market for Plaintiff’s underlying work.” Id.
   9         The first factor weighs in favor of finding fair use because the use is
  10   transformative. Id. at 1106. Though not agreeing with Defendants that Boldly is a
  11   parody, the Court found “it is no doubt transformative.” Id. Though the use was
  12   also for profit, the weight given Defendants’ commercial purpose “is slight given
  13   both the transformative nature of the work … and the fact that Boldly does not
  14   supplant the market for Go! or the other relevant Dr. Seuss works.” Id.
  15         The second factor (“the nature of the copyrighted work,” 17 U.S.C. § 107(2))
  16   weighs only slightly in DSE’s favor. Id. at 1107. The third factor (“the amount and
  17   substantiality of the portion used in relation to the copyrighted work as a whole,”
  18   17 U.S.C. § 107(3)) did not weigh against Defendants, as the Court found Boldly
  19   did not take more than necessary for its transformative purpose, and did not copy
  20   any aspect of the Dr. Seuss books “in their entirety; each is infused with new
  21   meaning and additional illustrations that reframe the Seuss images from a unique
  22   Star-Trek viewpoint. Nor does Boldly copy more than is necessary to accomplish its
  23   transformative purpose.” Id. at 1107-08.
  24         Under the procedural posture of Defendants’ motion to dismiss, the Court
  25   could not find that the fourth factor weighed in favor of fair use because it had no
  26   evidence of market effect. Id. at 1108; see also id. at 1109 (“Specifically, without
  27   relevant evidence regarding factor four the Court concludes that Defendants’ fair
  28   use defense currently fails as a matter of law.”).
                                                  7
         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT;
         REQUEST FOR RELIEF PURSUANT TO FED. R. CIV. P. 56(f)(1)  Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 120 Filed 01/04/19 PageID.6397 Page 8 of 26



   1          Upon Defendants’ motion to dismiss the First Amended Complaint, the
   2   Court again analyzed fair use, but found nothing in the new complaint that affected
   3   any factor of the fair use analysis other than the fourth factor. Dr. Seuss Enters.,
   4   L.P. v. ComicMix LLC, 300 F. Supp. 3d 1073, 1080 & n.5 (S.D. Cal. 2017)
   5   (“ComicMix II”). Under the fourth factor, the Court recognized that a potential
   6   market harm cannot be presumed because Boldly is highly transformative and is not
   7   a market replacement for the allegedly infringed Dr. Seuss books. Id. at 1082.
   8   Analyzing the fourth factor, the Court found that it still favored DSE, and that new
   9   allegations in the FAC, “if anything, shift[] the balance more in Plaintiff’s favor due
  10   to the allegations regarding potential market harm.” Id. In particular, considering
  11   DSE’s allegations that “Plaintiff’s current literary licensing program involves
  12   allowing other authors to publish books based off of Plaintiff’s books and even use
  13   Plaintiff’s characters,” the Court found that “there is a potential market for a literary
  14   mash-up involving Plaintiff’s books.” Id. The Court has not found that DSE has
  15   licensed any books without any Dr. Seuss characters in them, or that DSE is, or
  16   could be, in a potential market for a literary mashup without Dr. Seuss characters.
  17   III.   Statement of Facts Subject to Genuine Dispute or Not Material
  18          A bevy of the assertions in DSE’s “Statement of Undisputed Material Facts”
  19   are not material, not facts, or are in genuine dispute.
  20          DSE contends that it owns “duly registered” copyrights in Sneetches and Go!
  21   SOF ¶¶ 3-4. But DSE did not correctly complete the application for copyright
  22   registration for either book, neglecting to identify previously published material.
  23   See ECF No. 57-1; ECF No. 88. Most significantly, substantially similar versions
  24   of the Sneetches’ first two stories (“The Sneetches” and “The Zax”) were published
  25   by Redbook in 1953 and 1954. ECF Nos. 69-5 & 69-6. After securing the
  26   copyrights in those stories upon publication, Redbook’s publisher assigned the
  27   copyrights to Geisel in 1956. ECF No. 69 p. 8; ECF No. 69-8. Those copyrights
  28   were governed by the Copyright Act of 1909, pursuant to which copyrights had
                                                   8
         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT;
         REQUEST FOR RELIEF PURSUANT TO FED. R. CIV. P. 56(f)(1)  Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 120 Filed 01/04/19 PageID.6398 Page 9 of 26



   1   only a limited term of 28 years from publication, with a second 28-year term only if
   2   the copyright owner timely applied to renew and extend the copyright in the last
   3   year of the original term. Act of March 4, 1909, ch. 320 § 23, 35 Stat. 1075, 1080;
   4   see ECF No. 57-1 pp. 7-8 & n.3. Under the 1909 Act, “in default of such
   5   application for renewal and extension, the copyright in any work shall determine at
   6   the expiration of twenty-eight years from first publication.” Id. Geisel neglected to
   7   timely renew the Redbook stories’ copyrights 28 years after publication, letting
   8   them lapse into the public domain. DSE never disputed Defendants’ contention that
   9   Geisel “did not renew the copyright in either story in the 28th year after their
  10   publication in Redbook.” ECF No. 57-1 p. 10. Therefore, by the time Geisel applied
  11   to renew the Sneetches book copyright in 1989, the copyrights for the underlying
  12   Redbook stories had already expired. See ECF No. 107-7, Declaration of Susan
  13   Brandt in Support of the Motion (“SB Decl.”) Ex. 4. The illustrations from
  14   Redbook—in particular, the illustration that Geisel reworked for the derivative “The
  15   Zax” story in Sneetches, which DSE alleges that Boldly infringed—cannot support
  16   an infringement claim because it is in the public domain.
  17         DSE contends that Gerrold had no “arrangement” with Paramount permitting
  18   him to use Star Trek intellectual property, and that Hauman misled ThinkGeek as to
  19   Gerrold’s rights. SOF ¶¶ 13, 43, 45 & 99. But Gerrold’s rights to use Star Trek
  20   intellectual property are not material to the Motion, which concerns the use of Dr.
  21   Seuss intellectual property. And DSE does not dispute Gerrold’s extensive
  22   testimony about his “quote, unquote, ‘arrangement’ with Paramount”: that Gerrold
  23   had “the complete rights” to his two books on Star Trek (The World of Star Trek
  24   and The Making of The Trouble with Tribbles) and did not need a license from
  25   Paramount; that Gerrold has sued Paramount over merchandising residuals owed
  26   for his “tribbles” creation, and won; and that the current intellectual property holder
  27   CBS has acknowledged it is the successor to Paramount’s obligations to Gerrold.
  28   Gerrold Transcript at 52:23-54:2, 119:6-120:2, 54:20-55:10.
                                                  9
         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT;
         REQUEST FOR RELIEF PURSUANT TO FED. R. CIV. P. 56(f)(1)  Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 120 Filed 01/04/19 PageID.6399 Page 10 of 26



   1         DSE contends that Defendants did not consult a lawyer before Boldly was
   2   completed as to whether it would constitute a fair use. SOF ¶¶ 17-19 & 115. DSE
   3   further asserts that Defendants never “consulted a lawyer to advise whether their
   4   use of Go! and the other Dr. Seuss works was a parody and a fair use.” Mem. p. 10;
   5   id. p. 30. That is neither material nor a fact. As a matter of law, there is no need to
   6   consult an attorney to form a good-faith belief in fair use. See Henley v. DeVore,
   7   733 F. Supp. 2d 1144, 1166 (C.D. Cal. 2010) (“The Court declines to hold that an
   8   infringer must, as a matter of law, consult an attorney or investigate complicated
   9   fair use doctrine to avoid a finding of willfulness.”). And as a matter of fact, a draft
  10   of Boldly was not completed until October 27 or 28, 2016. See SOF ¶ 47. By
  11   October 25, 2016, Hauman had consulted attorney Ken White, who opined online
  12   the next day that Boldly “is protected by Fair Use.” See Ken White, Popehat
  13   Signal: Help Defend A Seuss-Trek Parody Under Fair Use, POPEHAT (Oct. 26,
  14   2016), https://www.popehat.com/2016/10/26/popehat-signal-help-defend-a-seuss-
  15   trek-parody-under-fair-use/. And Defendants’ lead counsel, ComicMix retained on
  16   October 26, 2016, explained at length why Boldly is a fair use in an October 28,
  17   2016 letter to DSE. SOF ¶¶ 107-108; TD Decl. Ex. 73, ECF No. 107-68.
  18         DSE contends that, when Templeton agreed to illustrate Boldly, he said, “The
  19   title is like printing money.” SOF ¶ 30. That is not contested, but it is not a fact
  20   material to DSE’s Motion. The innocuous phrase “just means it’s going to sell
  21   well.” Templeton Transcript at 68:20-69:1. The title of Boldly is a Seuss/Trek
  22   mash-up, like the book itself, but is otherwise immaterial to the claims in suit. DSE
  23   moves for summary judgment on only its copyright claims; but “titles, in and of
  24   themselves, cannot claim statutory copyright.” Shaw v. Lindheim, 919 F.2d 1353,
  25   1362 (9th Cir. 1990). And DSE alleges only trademark rights, not copyrights, in the
  26   title of Go!. FAC ¶ 17; ECF No. 22 p. 6 (“DSE alleges that ComicMix’s
  27   misappropriation of the title is actionable as trademark infringement”). DSE’s
  28   alleged trademark rights in that title also cannot be germane because the Court has
                                                  10
         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT;
         REQUEST FOR RELIEF PURSUANT TO FED. R. CIV. P. 56(f)(1)  Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 120 Filed 01/04/19 PageID.6400 Page 11 of 26



   1   determined that its use in Boldly’s title is not a trademark infringement. ECF No. 89
   2   pp. 8-9.
   3         DSE asserts that Defendants “readily admit access and copying of the DSE
   4   Works in their responses to DSE’s requests for admission.” Mem. p. 18. That is not
   5   accurate; while Defendants admitted access to Dr. Seuss’s widely available books,
   6   their Responses to DSE’s Requests for Admission did not admit to “copying,” but
   7   to the use of Dr. Seuss books “as a model”: “Defendants admit that Templeton, and
   8   thereby ComicMix, followed Dr. Seuss’s illustration style as a model in Boldly’s
   9   illustrations, including in its cover art.” TD Decl. Ex. 33, ECF No. 107-45 p. 7. Yet
  10   DSE contends that Templeton simply and directly “copied” multiple “features
  11   typical of Dr. Seuss’ illustration style.” SOF ¶¶ 52 & 158; Mem. p. 18. That
  12   contention is partly undisputed, but largely immaterial. As the Court rightly found,
  13   it is undisputed “that Boldly copies many aspects of Go’s and other Dr. Seuss
  14   illustrations.” ComicMix I at 1107. But recognizing such use is where a fair use
  15   analysis begins, not where it ends; as the Court further rightly found, Boldly does
  16   not copy any Dr. Seuss illustrations “in their entirety”; rather, each illustration used
  17   is transformed, “infused with new meaning and additional illustrations that reframe
  18   the Seuss images from a unique Star-Trek viewpoint.” Id. Where Boldly did not
  19   “copy more than is necessary to accomplish its transformative purpose,” as the
  20   Court found, the use does not weigh against fair use. Id. And DSE’s contention that
  21   aspects of Dr. Seuss’s “illustration style” were copied is further immaterial to a
  22   Motion for summary judgment on DSE’s copyright claims, because it alleged only
  23   trademark rights in Dr. Seuss’s “illustration style.” FAC ¶¶ 17, 23 (calling the style
  24   of Dr. Seuss’s books “source-indicating”), 40-41 (alleging consumer confusion due
  25   to Defendants’ use of “Dr. Seuss’s unique illustration style”), 76 & 85 (same).
  26         In particular, DSE’s contentions that Dr. Seuss’s illustrations are somehow
  27   “distinctive” (Mem. p. 18) or “unique” (FAC ¶¶ 17, 40-41, 76, 85) are disputed. As
  28   Templeton testified, “There are dozens, if not scores, of political cartoonists who
                                                  11
         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT;
         REQUEST FOR RELIEF PURSUANT TO FED. R. CIV. P. 56(f)(1)  Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 120 Filed 01/04/19 PageID.6401 Page 12 of 26



   1   illustrate in a style almost identical to Seuss’s.” Templeton Transcript at 73:15-
   2   74:19. And DSE’s assertion that “Templeton copied Dr. Seuss’s … Characters” is
   3   both disputed and baseless. SOF ¶ 52. No DSE character appears in Boldly.
   4   Templeton further testified that Boldly includes dozens of characters evocative of
   5   Star Trek, not Dr. Seuss characters. See, e.g., Templeton Transcript at 116:4,
   6   120:21-22; 126:2-127:17, 137:19-138:11, 150:9-23, 157:1-20, 162:13-164:2,
   7   171:12-172:23, 175:3-23, 239:25-241:8. Indeed, one reason the layouts of Boldly
   8   were so closely based on original Dr. Seuss works is precisely because Templeton
   9   was not using any Dr. Seuss characters. As he told Hauman and Gerrold on
  10   September 28, 2016, in the wake of the first cease-and-desist letter, “essential to the
  11   parody is that people recognise the source material in poses since they WON’T be
  12   seeing the Grinch or the Whos or the Gox. I’m concerned if we try to completely
  13   ignore everything about the source material the gags fall apart.” TD Decl. Ex. 68,
  14   ECF No. 107-64. So DSE is unable to name or identify any Dr. Seuss character
  15   who appears in Boldly. Its claims of character infringement (see FAC ¶ 35) should
  16   be disregarded, and summary judgment should be granted to Defendants on their
  17   Thirteenth Affirmative Defense (No Character Infringement).
  18         DSE argues that “Defendants never thought of [Boldly] as a commentary,
  19   criticism, or parody of Dr. Seuss or his books.” Mem. p. 6. Apparently for support,
  20   DSE cites an equivocal statement by Gerrold that he didn’t think in terms of
  21   “comment,” beyond acknowledging that Dr. Seuss is a “cultural touchstone.” SOF ¶
  22   58. Yet Gerrold made that statement in the context of testifying that he simply isn’t
  23   adept at such categorical artistic criticism. Gerrold Transcript at 78:20-80:3. By
  24   contrast, Hauman testified, “[w]e believe that since we were commenting directly
  25   on Oh the Places You’ll Go!, that it was a fair use.” Hauman Transcript at 76:6-11.
  26   Hours after receiving DSE’s first cease-and-desist letter, on September 28, 2016,
  27   Hauman told Gerrold and Templeton, “The mistake that the C&D makes is that
  28   they think we’re not parodying Seuss, when we very specifically are. … We’re
                                                 12
         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT;
         REQUEST FOR RELIEF PURSUANT TO FED. R. CIV. P. 56(f)(1)  Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 120 Filed 01/04/19 PageID.6402 Page 13 of 26



   1   obviously commenting on Dr. Seuss.” TD Decl. Ex. 68, ECF No. 107-64. There can
   2   be no genuine dispute that Defendants believed they were making Boldly as a
   3   parody and a fair use work. The first emails about the project between Hauman and
   4   Gerrold discussed parody, even before they settled on Dr. Seuss as a source to
   5   combine with Star Trek, and all Defendants testified that they consider Boldly a
   6   parody, a mash-up, and a transformative work.
   7         DSE contends that in a November 13, 2016 email (three days after DSE filed
   8   its original complaint), Templeton “stated that he went TOO far in copying the
   9   [Seuss] source material.” SOF ¶ 54. That is not what he said; he questioned whether
  10   he had “gone too far” and explained that his purpose in hewing closely to the Dr.
  11   Seuss works had been “to maintain the parody element.” TD Decl. Ex. 24, ECF No.
  12   107-38. That explanation is entirely consistent with Templeton’s pre-litigation
  13   statement, on July 12, 2016, that Defendants “have to keep to that sentiment [in
  14   Go!] to make the parody and spirit [of Boldly] work.” SOF ¶ 38; TD Decl. Ex. 26,
  15   ECF No. 107-40. DSE also contends that in his post-complaint, November 13, 2016
  16   email, Templeton offered to revert the layouts of Boldly’s completed draft to his
  17   original layouts, “if it helped.” Mem. p. 26; SOF ¶ 124. He did not use those words.
  18   See TD Decl. Ex. 24, ECF No. 107-38.
  19         DSE further contends that Templeton’s November 13, 2016 email (and the
  20   Gerrold email of the same date, to which Templeton was responding; see id.)
  21   amount to admissions that Defendants “took more from the DSE works than was
  22   necessary.” Mem. pp. 25-26. That contention is both incorrect and directly contrary
  23   to the Court’s finding that DSE does not “copy more than is necessary to
  24   accomplish its transformative purpose. ComicMix I at 1107. These post-complaint
  25   discussions considered modifications to Boldly that might have ameliorated DSE’s
  26   concerns; but they give no indication that Defendants’ original completed draft of
  27   Boldly took more than necessary, or that they ever so believed.
  28
                                                 13
         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT;
         REQUEST FOR RELIEF PURSUANT TO FED. R. CIV. P. 56(f)(1)  Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 120 Filed 01/04/19 PageID.6403 Page 14 of 26



   1         DSE’s contentions about AMP’s plans for publication of Boldly, based on
   2   internal AMP emails to which Defendants were not privy, are not material to any
   3   issue related to fair use. See SOF ¶¶ 73-79, 86, 92, 96-98. Those internal emails
   4   have no bearing on Defendants’ intentions for Boldly’s potential publication.
   5         DSE contends that “Boldly was designed to target the same market” as Go!
   6   because “Hauman testified that Boldly was intended to be marketed, in part, to
   7   graduates or as a gift for graduates.” Mem. p. 27, SOF ¶ 100. That is disputed.
   8   Hauman did not testify that Defendants wanted to market Boldly to graduates, as
   9   distinct from any other paying customers. See Hauman Transcript at 184:18-21 (“I
  10   am happy to sell books to whoever is happy to buy them.”). He acknowledged that
  11   ThinkGeek ultimately “wanted to market this book for graduations.” Id. at 184:2-
  12   16; see also TD Decl. Ex. 66, ECF No. 107-62 (ThinkGeek post-complaint inquiry
  13   about offering Boldly “for Graduation”). But until DSE interfered, Defendants, and
  14   AMP and ThinkGeek, were targeting Boldly for Christmas season sales. Hauman
  15   Transcript at 86:9-89:13. ThinkGeek’s initial order sought delivery by November
  16   11, 2016, “in time for Christmas sales.” TD Decl. Ex. 32, ECF No. 107-44 p. 9.
  17   Defendants and AMP strove to fulfill the order; AMP told Hauman on September
  18   26, 2016, “We’re firing on all cylinders on our end to make it in time for the
  19   [ThinkGeek] Black Friday promotion[.]” TD Decl. Ex. 36, ECF No. 107-47. The
  20   Kickstarter campaign likewise offered to provide Boldly to backers by December
  21   2016. TD Decl. Ex. 40, ECF No. 107-50. But then came DSE’s September 28, 2016
  22   letter, October 7, 2016 takedown, and November 10, 2016 complaint. As Hauman
  23   informed ThinkGeek on November 15, 2016, “Due to legal action from Dr. Seuss
  24   Enterprises, we are not going to be able to provide Oh, the Places You’ll Boldly Go!
  25   to you in time for the 2016 holiday season.” TD Decl. Ex. 82, ECF No. 107-77.
  26   Defendants designed Boldly to reach Christmas shoppers in 2016, not graduates.
  27         DSE contends that it “is ‘very specific’ in selecting licensing partners and
  28   projects and has ‘very high standards’ for licensing[.]” Id. ¶ 130. Those assertions
                                                 14
         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT;
         REQUEST FOR RELIEF PURSUANT TO FED. R. CIV. P. 56(f)(1)  Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 120 Filed 01/04/19 PageID.6404 Page 15 of 26



   1   are disputed, as Defendants have alleged that DSE has abandoned its alleged
   2   trademarks through excessive licensing without adequate quality controls. Answer,
   3   ECF No. 53, Thirty-Sixth Affirmative Defense.
   4         DSE contends that it licenses collaborations (or “collabs”) with other
   5   intellectual property holders. SOF ¶¶ 150-156. That is not material, where every
   6   licensed collaboration identified by DSE prominently features at least one Dr. Seuss
   7   character, though DSE has never identified any Dr. Seuss character who appears in
   8   Boldly. See SOF ¶ 156; FAC ¶¶ 24, 45 & 46. DSE does not contend that it has
   9   licensed or would ever license a collaborative book that uses Dr. Seuss’s style as a
  10   model but that does not use any Dr. Seuss character. Indeed, it does not even
  11   contend, or set forth a basis for finding, that it has the legal right to require a license
  12   for such a work. DSE has done nothing to show that Boldly is, or is in the same
  13   market as, any DSE-licensed “collab.”
  14   IV.   Argument
  15         DSE claims that Boldly would infringe its copyrights. But “the fair use of a
  16   copyrighted work … is not an infringement of copyright.” 17 U.S.C. § 107. The
  17   Court’s initial copyright fair use analysis found a “near-perfect balancing” of the
  18   four statutory factors: the first favored Defendants because Boldly is highly
  19   transformative, the second slightly favored DSE, the third was neutral and, in the
  20   absence of relevant evidence about market effects, the fourth favored DSE. The
  21   Court also found that the purposes of copyright appeared to favor Defendants.
  22         DSE argues that all four factors weigh against fair use. But it fails to support
  23   the argument, as it must. Transformative use means market harm is not presumed,
  24   and DSE bears a burden of bringing forward probative evidence of market effect.
  25   See ECF No. 108-1 pp. 8-9. DSE shows only that it has a market for its works, not
  26   that Boldly would affect that market. DSE gives no basis to find Boldly anything
  27   less than a fair use. The Court should grant summary judgment to Defendants on
  28   the copyright claims and on their Twelfth Affirmative Defense (Fair Use).
                                                   15
         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT;
         REQUEST FOR RELIEF PURSUANT TO FED. R. CIV. P. 56(f)(1)  Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 120 Filed 01/04/19 PageID.6405 Page 16 of 26



   1         A.     First Factor (Purpose and Character of the Use)
   2         DSE asks the Court to reconsider its first-factor analysis in light of Oracle
   3   America, Inc. v. Google LLC, 886 F.3d 1179 (Fed. Cir. 2018); Mem p. 19. The
   4   three issues in Oracle that DSE identifies as germane to the first factor (commercial
   5   use, transformative use, and bad faith) do not alter the legal landscape. The Court
   6   already weighed the first two, finding that Boldly “is no doubt transformative,” that
   7   “there is no question that Defendants created their work for profit,” and that the
   8   weight given Defendants’ commercial purpose “is slight given both the
   9   transformative nature of the work … and the fact that Boldly does not supplant the
  10   market for Go! or the other relevant Dr. Seuss works.” ComicMix I at 1106. The
  11   third issue, bad faith, has long been a potential consideration: “courts may weigh
  12   ‘the propriety of a defendant’s conduct’ in the equitable balance of a fair use
  13   determination.” Fisher v. Dees, 794 F.2d 432, 436-37 (9th Cir. 1986) (citing 3 M.
  14   Nimmer, Nimmer on Copyright § 13.05[A], at 13-72 to -73 (rev. ed. 1985)).
  15         DSE continues to argue that Boldly had a commercial nature. Mem. pp. 20-
  16   21. That is not disputed. But in that context, DSE argues, “discovery has shown that
  17   Boldly is likely to supplant the market for Go! as well as its derivatives,” and
  18   contends that Defendants planned to sell Boldly “during graduation season” in order
  19   “to compete with Go! and free-ride on Go!’s perennial success.” Id. p. 20.
  20   Defendants certainly dispute that. They sought to complete the book in time for
  21   Black Friday 2016 sales; that Boldly could then remain on the market “during
  22   graduation season” like Go! (and every other book in print) is not evidence of
  23   intentional competition or free-riding. Defendants have expressly disclaimed any
  24   intent to compete with any DSE book or derivate work. ECF No. 93-14 ¶ 16. And
  25   as the Court has recognized, “Boldly’s market relies on consumers who have
  26   already read and greatly appreciated Go! and Dr. Seuss’s other works, and who
  27   simultaneously have a strong working knowledge of the Star Trek series.”
  28
                                                 16
         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT;
         REQUEST FOR RELIEF PURSUANT TO FED. R. CIV. P. 56(f)(1)  Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 120 Filed 01/04/19 PageID.6406 Page 17 of 26



   1   ComicMix I, at 1108. Readers who have already digested Go! are no longer in the
   2   market for it, so “Boldly does not supplant the market for Go!.” Id. at 1106.
   3         DSE argues that Boldly is not transformative because it made extensive use
   4   of, and hewed closely to, Go!. Mem. p. 21. But as the Court has found, Boldly did
   5   not copy any illustration in its entirety, and took no more than necessary for its
   6   transformative purpose. ComicMix I at 1107. DSE also argues that Boldly is not
   7   transformative because it “has the same intrinsic purpose and function as Go!,” in
   8   that both are entertaining illustrated books with uplifting messages. Mem. pp. 21-
   9   22. This barely expands on DSE’s earlier argument that Boldly “serves the same
  10   purpose” as Go! because each is “an illustrated children’s book.” ECF No. 43 p. 25.
  11   DSE’s overly general comparisons overlook the basis on which the Court found
  12   transformative use: that Boldly “combines into a completely unique work the two
  13   disparate worlds of Dr. Seuss and Star Trek.” ComicMix I at 1106. “Boldly is
  14   designed as a mash-up of two creative worlds.” Id. at 1111 (discussing “Boldly’s
  15   artistic purpose”). In general, mash-ups do not fulfill the same purpose as their
  16   source works; and in particular, “Boldly does not substitute for the original and
  17   serves a different market function than Go!.” Id. at 1108.
  18         DSE also seeks to obfuscate the difference between a copyright holder’s
  19   derivative work right and a fair use creator’s transformative use. Mem. pp. 23-25. It
  20   contends that Boldly is not transformative but a derivative work, simply because
  21   “[i]t exists in concrete form (an illustrated book) and substantially incorporates
  22   protected material from the DSE Works.” Id. p. 24. Those absurdly broad terms, if
  23   accepted, would effectively nullify fair use as a defense in any copyright case. After
  24   all, works of authorship only come within the scope of copyright when “concrete”
  25   (that is, when they are “fixed in any tangible medium of expression,” 17 U.S.C. §
  26   102(a)), and copyright infringement is only at issue when works incorporate
  27   substantial (more than de minimis) protected material. And even those broad terms
  28   do not apply to Boldly, which remains an unpublished draft, not yet a concrete
                                                 17
         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT;
         REQUEST FOR RELIEF PURSUANT TO FED. R. CIV. P. 56(f)(1)  Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 120 Filed 01/04/19 PageID.6407 Page 18 of 26



   1   book. Unpublished, “future entertainment products … are neither ‘tangible,’ nor
   2   ‘sold in the marketplace’ because they do not yet exist as discrete products.” Dille
   3   Family Trust v. Nowlan Family Trust, 207 F. Supp. 3d 535, 544 (E.D. Penn. 2016).
   4         DSE argues that Defendants acted in bad faith, so the fair use defense is not
   5   available. Mem. pp. 22-23. Its grounds for asserting bad faith are meager. DSE
   6   contends that “Defendants did act in bad faith, extensively copying from Go! and
   7   working with partners to publish Boldly while knowing that they needed and did
   8   not have a license.” Id. p. 23. The contentions cannot withstand any scrutiny.
   9   Extensive copying is routine in a fair use case; neither fair use nor infringement is
  10   at issue unless there is substantial use. And while DSE points to Defendants’ belief
  11   that Gerrold was authorized to make certain Star Trek-derivative works, it identifies
  12   no evidence that they needed (much less knew they needed) a license from DSE.
  13         DSE does not hint at any fact that would support a finding that Defendants
  14   believed Boldly was anything but a fair use, while preparing Boldly or since, or
  15   otherwise acted in bad faith toward DSE. Defendants had parody and fair use in
  16   mind from the outset, and reasonably relied on their lay understanding of the
  17   relevant precedents. On May 29, 2016, the morning after Gerrold agreed to work on
  18   Boldly, Hauman discussed Seuss v. Penguin with Gerrold, noting that DSE had
  19   “initiated a lawsuit about 20 years back that helped define the difference between
  20   parody and satire. Which, if nothing else, shows they can be litigious. Luckily, we
  21   come down well on the side of parody here – at least as I envision this thing going.”
  22   TD Decl. Ex. 18 (under seal). On July 20, 2016, acknowledging that Boldly was
  23   unlicensed (and again citing to Seuss v. Penguin), Hauman told Templeton’s
  24   wife/office manager Keirin Smith that he suspected DSE would want to publish
  25   Boldly upon seeing the finished product. TD Decl. Ex. 30, ECF No. 107-43 p. 2.
  26   Defendants did not ignore DSE’s cease-and-desist letters; on September 28, 2018,
  27   the same afternoon that the first letter was sent and received, Hauman forwarded it
  28   to AMP, which promptly pulled out from the project as a result. Mem. p. 14 (citing
                                                 18
         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT;
         REQUEST FOR RELIEF PURSUANT TO FED. R. CIV. P. 56(f)(1)  Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 120 Filed 01/04/19 PageID.6408 Page 19 of 26



   1   SOF ¶¶ 93-96). And on October 17, 2016, after DSE’s second cease-and-desist
   2   letter and takedown notice to Kickstarter, Hauman told ThinkGeek of the “cease &
   3   desist” and the hold placed on Kickstarter funds pledged for Boldly. SOF ¶¶ 118-
   4   119; TD Decl. Ex. 79, ECF No. 107-74. On October 26, 2016, the day after DSE’s
   5   third cease-and-desist letter, ComicMix retained counsel, which responded to DSE
   6   just two days later, on October 28, 2016, detailing the basis for ComicMix’s
   7   assertion of fair use; Hauman sent Kickstarter a counternotice that same day,
   8   explaining that the Boldly project had been “misidentified as infringing.” TD Decl.
   9   Ex. 74, ECF No. 107-69; SOF ¶¶ 107-109. DSE filed suit on November 10, 2016.
  10   On February 2, 2017, ThinkGeek inquired if there were any updates on Boldly, and
  11   Hauman responded, “I would LOVE to offer it to you, but the lawsuit grinds on.”
  12   TD Decl. Ex. 66, ECF No. 107-62. Defendant’s initial motion to dismiss was then
  13   pending, and Hauman told ThinkGeek he would “get the book on press,” but only
  14   “if the ruling comes down in our favor.” Id. This underscores Defendants’
  15   consistent good faith toward DSE. They have kept Boldly unpublished pending a
  16   “favorable ruling,” even though DSE never moved for a preliminary injunction. Id.
  17   DSE alleges no facts inconsistent with Defendants’ genuinely believing they had
  18   fair use rights to create and move forward with Boldly. (By contrast, DSE came to
  19   Defendants in bad faith. It recklessly insisted that Boldly was not a fair use sight
  20   unseen, before a draft was even completed. And it systematically cut Defendants
  21   off from their backers, their publishing partner, and their only purchase order.)
  22         For much the same reasons that bad faith cannot be found, the Court should
  23   deny DSE’s motion for summary judgment on the issue of willfulness, and grant
  24   summary judgment to Defendants on their Tenth Affirmative Defense (No Willful
  25   Infringement) as to the copyright claims. “Continued use of a work even after one
  26   has been notified of his or her alleged infringement does not constitute willfulness
  27   so long as one believes reasonably, and in good faith, that he or she is not
  28   infringing.” Evergreen Safety Council v. RSA Network, Inc., 697 F.3d 1221, 1228
                                                 19
         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT;
         REQUEST FOR RELIEF PURSUANT TO FED. R. CIV. P. 56(f)(1)  Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 120 Filed 01/04/19 PageID.6409 Page 20 of 26



   1   (9th Cir. 2012). “‘[O]ne who has been notified that his conduct constitutes
   2   copyright infringement, but who reasonably and in good faith believes the contrary,
   3   is not ‘willful’ for these purposes.’” Id. (quoting 4 M. & D. Nimmer, Nimmer on
   4   Copyright § 14.04 (rev. ed. 2012). Defendants genuinely believe in their fair use
   5   right to use Dr. Seuss, to the extent used in Boldly, and they acted on that belief.
   6   Nothing about that merits the heightened damages of a willful infringement award.
   7         B.     Second Factor (Nature of the Copyrighted Work)
   8         DSE asserts that Grinch, Sneetches, and Go! are “highly creative.” Mem. p.
   9   25. That is undisputed. But “this factor typically has not been terribly significant in
  10   the overall fair use balancing,” Seuss v. Penguin at 1402, and it is never
  11   determinative. The little weight accorded to the second factor should be treated as
  12   neutral in this case; where a defendant “could not create [its work] without
  13   necessarily making some copies of the [plaintiff’s work] … this factor ‘neither
  14   supports nor hurts [defendant’s] claim that a fair use defense is appropriate here.’”
  15   Sony Computer Entm’t Am., Inc. v. Bleem, LLC, 214 F.3d 1022, 1028 (9th Cir.
  16   2000) (quoting Triangle Publ’ns, Inc. v. Knight-Ridder Newspapers, Inc., 626 F.2d
  17   1171, 1176 (5th Cir. 1980)).
  18         C.     Third Factor (Amount and Substantiality of the Portion Used)
  19         The Court has found that the third factor does not weigh against fair use.
  20   ComicMix I at 1107-08. DSE’s argument for changing that assessment rests on a
  21   false claim that Defendants admitted they used too much. Mem. pp. 25-26. What
  22   really happened: after they were sued, Hauman and Templeton briefly batted
  23   around the idea of modifying Boldly’s artwork to make it less directly linked to
  24   particular Dr. Seuss illustrations. But as Templeton had maintained, those links are
  25   essential to Defendants’ transformative purpose. Lesser, or less discriminate, use of
  26   Dr. Seuss works would have led to a less aesthetically satisfying mash-up.
  27   Requiring such changes would not serve the purposes of copyright or fair use.
  28
                                                  20
         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT;
         REQUEST FOR RELIEF PURSUANT TO FED. R. CIV. P. 56(f)(1)  Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 120 Filed 01/04/19 PageID.6410 Page 21 of 26



   1   Defendants’ use of Dr. Seuss was not “as much as possible,” id. p. 26; it was “no
   2   more than necessary,” ComicMix I at 1109.
   3         D.     Fourth Factor (Effect on the Potential Market for the Work)
   4         The fourth factor remained largely unresolved at the motion to dismiss stage
   5   in ComicMix I and ComicMix II before evidence was produced. After two years of
   6   litigation, DSE musters only a brief, unsustainable argument that the fourth factor
   7   should still weigh in its favor. Mem. pp. 27-29. DSE contends that Boldly is a
   8   market substitute that would directly supplant sales of Go!, “usurp” DSE’s
   9   opportunity to license a hypothetical “collab” with CBS/Paramount, and threaten
  10   “the entire market for authorized collaborative works.” Id. DSE’s suppositions are
  11   not a valid basis to accept its Doomsday scenarios, or to further delay Defendants’
  12   opportunity to publish their creative mashup. The Court should now find that the
  13   fourth factor weighs in favor of Defendants and grant them summary judgment on
  14   the copyright claims and their Twelfth Affirmative Defense of Fair Use.
  15         First, Boldly is not a direct market substitute for Go!, Grinch, or Sneetches,
  16   as the Court found at first view; it does not “supplant the market for Go! or the
  17   other relevant Dr. Seuss works” and “does not substitute for the original and serves
  18   a different market function than Go!.” ComicMix I at 1106 & 1108.
  19         DSE’s contentions to the contrary are all immaterial, baseless, or both. It
  20   claims that Boldly “was designed to target” the market it claims for Go!: a “gift for
  21   graduating students.” Mem. p. 27. Defendants did not “design” Boldly for that
  22   market; until DSE derailed the production schedule, ComicMix aimed to get Boldly
  23   to AMP, and then to ThinkGeek, in time for Black Friday 2016, not graduation
  24   season. And it is immaterial that Boldly could someday join that graduation market,
  25   because it would not supplant Go! there. By its nature, Boldly is not a primary
  26   replacement for Dr. Seuss books, but a complementary work. See ComicMix I at
  27   1108 (“Boldly’s market relies on consumers who have already read and greatly
  28   appreciated Go! and Dr. Seuss’s other works[.]”).
                                                 21
         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT;
         REQUEST FOR RELIEF PURSUANT TO FED. R. CIV. P. 56(f)(1)  Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 120 Filed 01/04/19 PageID.6411 Page 22 of 26



   1           DSE notes that Boldly was to be a 48-page, 8.5x11 inch, hardcover book.
   2   Mem. p. 28. DSE has no copyright or other exclusive right over those common
   3   production specifications.1 DSE points to testimony by Gerrold that the cover of
   4   Boldly “looks like a Star Trek children’s book” (implicating at most a CBS market
   5   in which DSE does not compete) or “looks like it was produced by Dr. Seuss”
   6   (implicating at most trademark concerns immaterial to the Motion and to copyright
   7   fair use). Id. His descriptions of the cover add nothing to the Court’s assessment,
   8   especially because he “had no input on the artwork.” Gerrold Transcript at 69:4-15;
   9   see id. at 83:3-84:25 (Gerrold did not discuss “what the illustration should look
  10   like” with Hauman or Templeton; was not the “art director”; and “wasn’t given
  11   cover approval”). DSE’s last stab at claiming direct market substitution in the
  12   “market for graduation gifts” is not probative evidence but a hypothetical: “it is
  13   reasonable to assume that some prospective Go! buyers would instead buy Boldly.”
  14   Mem. p. 28. It is not reasonable to assume that DSE has any right to prevent that.
  15           Next, DSE mentions that it “has also published several books that are
  16   derivative of the DSE Works, including derivatives of Go!.” Id. As explained
  17   above, Boldly is not derivative but transformative. It does not substitute for or
  18   compete with any existing, DSE-licensed, derivative book or other product, e.g.,
  19   “merchandise and apparel based on Go!.” SOF ¶ 144; see TD Decl. Ex. 107. DSE
  20   raises no contention to the contrary; it does not identify any current derivative book
  21   or product that Boldly might harm.
  22           DSE’s argument under the fourth factor instead focuses on its theoretical,
  23   future opportunities for “collabs,” which is DSE-speak for joint-licensing projects
  24   using DSE intellectual property and another party’s intellectual property to create a
  25
       1
        Page counts in multiples of eight are a publishing industry standard because of the
  26   use of “signatures” in the printing process. “A signature is a group of consecutive
       pages (usually thity-two, but sometimes sixty-four, sixteen, eight, etc.) formed by
  27   folding a large single sheet of paper bearing printed pages on both sides.” The
       Chicago Manual of Style ¶ 15.193 (14th ed. 1993). For example, Go! has 48 pages,
  28   while Grinch and Sneetches have 64. See TD Decl. Exs. 9-9, 9-10 & 9-11.
                                                   22
           DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT;
           REQUEST FOR RELIEF PURSUANT TO FED. R. CIV. P. 56(f)(1)  Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 120 Filed 01/04/19 PageID.6412 Page 23 of 26



   1   new work. See TD Decl. Ex. 4 (“Brandt Transcript”; under seal) at 155:14-21; SOF
   2   ¶ 153. The licensed “collabs” identified by DSE are:
   3   • The Wubbulous World of Dr. Seuss, a late 1990’s children’s television series
   4      produced by the Jim Henson Company, and a series of books adapted from the
   5      television series published by Random House, SOF ¶¶ 154-155, TD Decl. Exs.
   6      113-117, Brandt Transcript at 125:1-129:18, FAC ¶ 24;
   7   • “Grinch Panda Pop, a digital game that combines Jam City’s Panda character
   8      with Seuss’s Grinch character,” SOF ¶ 156, Brandt Transcript at 157:15-25, TD
   9      Decl. Ex. 93 p. 6 & Exs. 124-125;
  10   • “a line of Comme des Garçons clothing combining Comme des Garçons’ heart
  11      design with Grinch artwork,” SOF ¶ 156, TD Decl. Ex. 93 p. 5;
  12   • “Dr. Seuss Funko figurines, which combine Funko Inc.’s toy designs with Dr.
  13      Seuss characters,” SOF ¶ 156, TD Decl. Ex. 94 p. 5 & Exs. 121-23;
  14   • “numerous, film-related books,” SOF ¶ 156, Brandt Transcript at 136:5-137:8;
  15   • “PBS-related books based on The Cat In The Hat Knows A Lot About That
  16      [television] series,” SOF ¶ 156, Brandt Transcript at 158:1-160:10; and
  17   • “other projects currently planned for future release.” SOF ¶ 156.
  18          DSE’s licensed “collabs” are not remotely similar to Boldly. First, as noted,
  19   they all prominently feature Dr. Seuss characters. Boldly does not. It draws on other
  20   elements of Dr. Seuss books as a model for new illustrations set in the Star Trek
  21   universe. With more than 100 Star Trek characters, Boldly features original text in
  22   Seuss-like anapestic tetrameter, laced with knowing Star Trek references and
  23   mature, decidedly non-Seuss-like topics, such as: “You’ll encounter lovers of every
  24   hue (though they’ll never be back for an episode two).” TD Decl. Ex. 31 p. 8. A
  25   free-wheeling, recombinant mash-up like Boldly, created without the quality
  26   controls and close monitoring DSE claims to employ for licensed uses, would be
  27   inherently taboo for DSE. SOF ¶¶ 129-131; Mem. p. 8.
  28
                                                 23
         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT;
         REQUEST FOR RELIEF PURSUANT TO FED. R. CIV. P. 56(f)(1)  Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 120 Filed 01/04/19 PageID.6413 Page 24 of 26



   1            DSE claims that “[c]ombining the DSE Works with Star Trek intellectual
   2   property to create a new illustrated work is exactly the type of ‘collab’ project that
   3   DSE might license.” Mem. p. 23. But DSE tells its collab partners a very different
   4   story.
   5

   6

   7

   8

   9

  10

  11

  12            DSE is not reasonably likely to face competitive harms or miss “collab”
  13   derivative licensing opportunities because of Boldly, or any other works of Boldly’s
  14   hybrid nature, which occupy a market it will not let any licensee enter. That market
  15   for transformative mashups is not a “traditional, reasonable, or likely to be
  16   developed market” for DSE. Seltzer v. Green Day, Inc., 725 F.3d 1170, 1179 (9th
  17   Cir. 2013). See also Campbell v. Acuff-Rose Music, Inc., 510 U.S. 569, 592 (1994)
  18   (“The market for potential derivative uses includes only those that creators of
  19   original works would in general develop or license others to develop.”).
  20            Instead of probative evidence of potential market effects, DSE offers up a
  21   Doomsday scenario in which allowing fair use mashup creators to “freely create
  22   collaborative mash-ups without permission of the affected copyright holders”
  23   somehow threatens to destabilize the market for licensed works altogether. Mem. p.
  24   24. No such threat is credible. Copyrights are essentially time-limited monopolies
  25   over specific creative works, and copyright holders, like any other monopolists,
  26   have market power. DSE, which was “named the top licensed book brand” of 2017,
  27    has more than most. SOF ¶ 159; see id. ¶ 137 (“Dr. Seuss is one of the best-selling
  28    children’s book authors in the world.”). By contrast, Defendants required a
                                                  24
         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT;
         REQUEST FOR RELIEF PURSUANT TO FED. R. CIV. P. 56(f)(1)  Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 120 Filed 01/04/19 PageID.6414 Page 25 of 26



   1   Kickstarter campaign to raise $20,000 needed for Boldly’s initial print run, TD
   2   Decl. Ex. 40, ECF No. 107-50; and “Defendants started a GoFundMe page to
   3   supplement the costs of litigation” (which DSE, oddly, sees as a “material fact”).
   4   SOF ¶ 127. DSE has market share and market power beyond the dreams of
   5   Defendants and fair use creators like them. Boldly and similar mashups are unlikely
   6   to have any appreciable effect on DSE. And due to DSE’s competitive advantages,
   7   Boldly could not preclude or hinder a hypothetical, licensed “collab” with CBS,
   8   which would succeed or fail on its own merits regardless of Defendants. As a
   9   complementary work, Boldly could add to consumer interest in Dr. Seuss, creating a
  10   market benefit for DSE; otherwise, as a book relying on readers who have already
  11   made their way through Dr. Seuss books, ComicMix I at 1108, no negative market
  12   effect can be reasonably expected. DSE does not show otherwise.
  13         E.     Additional Considerations (The Purposes of Copyright)
  14         The four factors must be “weighed together, in light of the purposes of
  15   copyright.” Campbell, 510 U.S. at 578; ECF No. 40-1 pp. 21-22. Copyright law’s
  16   “ultimate aim is … to stimulate artistic creativity for the general public good.”
  17   Twentieth Century Music Corp. v. Aiken, 422 U.S. 151, 156 (1975). And the goal of
  18   fair use “is to facilitate a class of uses that would not be possible if users always had
  19   to negotiate with copyright proprietors.” Kienitz v. Sconnie Nation LLC, 766 F.3d
  20   756, 759 (7th Cir. 2014). Those purposes favor finding Boldly a fair use. This
  21   innovative mashup will never reach the public if Defendants need permission from
  22   adverse parties. DSE should not have the power to “stifle the very creativity which
  23   [copyright] law is designed to foster.” Seuss v. Penguin, at 1399.
  24   V.    Conclusion
  25         Wherefore, and for the reasons stated in their motion for summary judgment,
  26   Defendants respectfully request that the Court deny DSE’s Motion, and grant them
  27   summary judgment on the copyright claims and their Tenth, Twelfth, and
  28   Thirteenth Affirmative Defenses.
                                                  25
         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT;
         REQUEST FOR RELIEF PURSUANT TO FED. R. CIV. P. 56(f)(1)  Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 120 Filed 01/04/19 PageID.6415 Page 26 of 26



   1

   2
                                               Respectfully submitted,

   3                                           /s/ Dan Booth
   4
                                               Dan Booth (admitted pro hac vice)
                                               Booth Sweet LLP
   5
   6
                                               Michael Licari (SBN 265241)
                                               Sprinkle Lloyd & Licari LLP
   7                                           Attorneys for Defendants
   8
   9                             CERTIFICATE OF SERVICE
  10         I hereby certify that on this January 3, 2019 I electronically filed the
  11   foregoing document by using the Court’s ECF system, thereby causing a true copy
  12   thereof to be served upon counsel of record for Plaintiff Dr. Seuss Enterprises, L.P.,
  13   as identified on the Notice of Electronic Filing.
  14
                                                            /s/ Dan Booth
  15
  16
  17
  18
  19

  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 26
         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT;
         REQUEST FOR RELIEF PURSUANT TO FED. R. CIV. P. 56(f)(1)  Case No. 16-cv-2779-JLS-BGS
